Citation Nr: 1740099	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a ruptured right ear drum.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from July 1960 to July 1964.

This case comes before the Board of Veterans' Appeal (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's May 2014 claim for a ruptured ear drum. 


FINDINGS OF FACT

A current disability due to a perforated right tympanic membrane has not been demonstrated at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a ruptured ear drum have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran contends that he experienced noise during service and at some point the noise ruptured his right ear drum.  However, the Veteran's service treatment record do not contain any complaints, treatment, or diagnosis of the claimed condition.  Additionally, there is no evidence of continuity of symptoms from service to present.  The Veteran has alleged that he had ear surgery at Fairview Hospital in Minneapolis in 1967.  Unfortunately, the Veteran does not have a copy of this operation and the VA has reasonably attempted to retrieve this information but has not received the medical records.  See December 2014 Notification Letter.  Ultimately, the responsibility to retrieve these records falls upon the Veteran.  To date, the records have not been received.  Based upon the record of evidence, there is no indication of a current diagnosis for a ruptured eardrum.  Even more, the VAMC Sioux Falls has no treatment for the Veteran's ears prior to 2000.  A clinical diagnosis of chronic external otitis and history of cholesteatoma right ear.  Unfortunately, these conditions are separate and distinct from a ruptured ear drum.  Furthermore, this diagnosis was made many years after the Veteran was discharged from service.  In addition, in the August 2014 VA examination, the examiner did not diagnose the Veteran with a ruptured ear drum. 

The Veteran provided competent and credible statements as well as buddy statements to support his claim.  Although credible, the Veteran and the statements from his peers are less probative because lay evidence may not be used to establish a clinical diagnosis in service.  Moreover, the evidence of record outweighs the lay statements on record.

For the foregoing reasons, the Board concludes that the claim for service connection for a perforated right tympanic membrane must be denied.  In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for ruptured right ear drum is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


